Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election Responses
The Election filed 12/20/2021, in response to the Office Action of 10/20/2021, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 19-24, 32-34, 53-56, 59, 62, 65, 68, 71, 91-93, 96-98, 101, 116, 120-124, and 126-130). Claims 19-24, 32-34, 53-56, 59,62, 65, 68, 71, 91-93, 96-98, 101, 116, 120-124, and 126-130 are pending. Examiner has rejoined all species of SEQ ID NO for the antibody that binds to an extracellular RNA-protein complex for examination. Claims 19-24, 32-34, 53-56, 59, 62, 65, 68, 71, 91-93, 96-98, 101, 116, 120-124, and 126-130 are allowed. 
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification/ Drawings
The drawing and specification are objected to. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.8821 (a)(1) and (a)(2).  Specifically, there are no SEQ ID NOs identified with the amino acid sequences disclosed in Figures 37 and 41. 37 CFR 1.821(d) requires that a reference to a particular sequence identifier (i.e., SEQ ID NO:#) be made in the specification and claims wherever a reference is made to that sequence (See MPEP 2422.02). Applicants may 
If Applicants choose to amend the Drawings: any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Conclusion
The closest prior art made of record is Pestlin et al, WO2005040810A1 (Published 05/2006). Pestlin teaches an antibody that binds to a RNA-binding protein, hnRNP. (pg 16, lines 17-21; pg. 18 lines 6-30). However, the art does not teach the antibody that binds to an extracellular RNA-protein complex comprising the instantly claimed sequences. 
Specification and Drawings are objected to. Claims are allowed. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642